Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
Applicant’s response and amendments received on 04/13/2022 have been acknowledged. Claims 17 and 25 have been amended. Claim 16 has been canceled.  The amendments to the claims overcome the claim objections and 35 U.S.C. 112 rejection previously set forth in the Final Office Action mailed 03/01/2022. 
Response to Arguments
Applicant’s arguments filed 04/13/2022 with respect to the non-statutory double patenting rejection of record have been fully considered and are persuasive.  The rejection of 03/01/2022 has been withdrawn. 
Applicant has argued that SEQ ID NOs: SEQ ID NOs: 199 and 200 of the instant application were initially disclosed in PCT App. No. PCT/US2018/0044384, filed on July 30, 2018. SEQ ID NOs: 176 and 171 of the co-pending U.S. Application No. 15/733,747 were initially disclosed in U.S. Provisional Application No. 62/754,207, filed on November 1, 2018. Thus, SEQ ID NOs: 199 and 200 have an earlier effective filing date, i.e., July 30, 2018, than SEQ ID NOs: 176 and 171, which have an effective filing date of November 1, 2018. Further, Applicant has noted that all of the humanized anti-CD47 monoclonal antibody sequences disclosed in the instant application have an effective filing date of at least the filing  date of PCT application, i.e., July 30, 2018, whereas the earliest priority application for the '747 application (U.S. Prov. App. No. 62/668,427), filed on May 8, 2018, fails to contain any humanized monoclonal antibody sequences, thus, ensuring that all of the humanized sequences of the instant application have an earlier effective filing date than the humanized sequences of the '747 application. Since the provisional nonstatutory double patenting rejection is the only rejection remaining in the instant application which has the earlier effective U.S. filing date, the rejection of 03/01/2022 has been withdrawn (see MPEP § 804(I)(B)(1)(b)). 

REASONS FOR ALLOWANCE
Claims 1-3, 5, 8, 11-14, 17, 25-27, and 29-32 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has claimed anti-CD47 antibodies and antigen-binding fragment thereof and methods of treating cancer in a subject comprising administering the anti-CD47 antibodies to a subject in need thereof. Further claimed are nucleic acids encoding said anti-CD47 antibody, vectors, host cells, and method of making the antibody. Anti-CD47 antibodies are known in the prior art (see, for example, U.S. Pat. No. 11,059,910). However, the anti-CD47 antibody amino acid sequences of the instant claims do not appear to be obvious variants of those disclosed in the prior art. The independent claim recites that the claimed antibodies comprise six fully defined CDRs identified by SEQ ID number; and, as evidenced by Janeway et al., artisans would know that the CDRs confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by US Patent 6,180,370 and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644